DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Claims 1-30 have been cancelled. Claims 31-50 have been added. Claims 31-50 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/07/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 01/12/20222 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 31-50 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 20-29 of prior U.S. Patent No. 11,102,518. This is a statutory double patenting rejection. The differences in the claim limitations are shown below in Table 1. Though the claim limitations have slight differences, the inventions are still claiming the same scope and thus, the same invention. 
Table 1: Instant Application No. 17/244,013 vs. U.S. Patent No. 11,102,518
Instant Application No. 17/244,013 Claims (Difference Emphasis Added)
U.S. Patent No. 11,102,518 Claims (Difference Emphasis Added)
31. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags and second subdivision flags, wherein the first subdivision flags are associated with prediction coding, each of the first subdivision flags is associated with one of a first set of regions in a multi-tree structure, the second subdivision flags are associated with transform coding, and each of the second subdivision flags is associated with one of a second set of regions in the multi-tree structure, entropy decode at least one of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the at least one first subdivision flag, and entropy decode at least one of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the at least one second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.
1. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags and second subdivision flags, wherein the first subdivision flags are associated with prediction coding, each of the first subdivision flags is associated with one of a first set of regions in a multi-tree structure, the second subdivision flags are associated with transform coding, and each of the second subdivision flags is associated with one of a second set of regions in the multi-tree structure, entropy decode each of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the first subdivision flag, and entropy decode each of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.

2. The decoder according to claim 1, wherein the first probability estimation context is the same for all first regions that are associated with the same hierarchy level and is different for first regions associated with a different hierarchy level.
33. The decoder according to claim 31, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
3. The decoder according to claim 1, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
34. The decoder according to claim 31, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
4. The decoder according to claim 1, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
35. The decoder according to claim 31, wherein the divider is configured to sub-divide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be sub-divided, sub-dividing that region into sub-regions of a first hierarchy level within the multi- tree structure according to a partition rule associated with the first hierarchy level, and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith, wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision flags or a maximum hierarchy level is reached.
5. The decoder according to claim 1, wherein the divider is configured to subdivide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be subdivided, sub-dividing that region into sub-regions of a first hierarchy level within the multi-tree structure according to a partition rule associated with the first hierarchy level, and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith, wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision flags or a maximum hierarchy level is reached.
36. The decoder according to claim 35, wherein the divider is configured to, in 


7. The decoder according to claim 1, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
38. The decoder according to claim 31, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.  
8. The decoder according to claim 1, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
39. The decoder according to claim 31, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
9. The decoder according to claim 1, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
40. The decoder according to claim 31, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
10. The decoder according to claim 1, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
Claim 41 is the same as claim 31 but in encoder form.
Claim 20 is the same as claim 1 but in encoder form.
Claim 42 is the same as claim 32 but in encoder form.
Claim 21 is the same as claim 2 but in encoder form.
Claim 43 is the same as claim 33 but in encoder form.
Claim 22 is the same as claim 3 but in encoder form.

Claim 23 is the same as claim 4 but in encoder form.
Claim 45 is the same as claim 35 but in encoder form.
Claim 24 is the same as claim 5 but in encoder form.
Claim 46 is the same as claim 36 but in encoder form.
Claim 25 is the same as claim 6 but in encoder form.
Claim 47 is the same as claim 31 but in non-transitory computer-readable medium form.
Claim 26 is the same as claim 1 but in non-transitory computer-readable medium form.
Claim 48 is the same as claim 32 but in non-transitory computer-readable medium form.
Claim 27 is the same as claim 2 but in non-transitory computer-readable medium form.
Claim 49 is the same as claim 33 but in non-transitory computer-readable medium form.
Claim 28 is the same as claim 3 but in non-transitory computer-readable medium form.
Claim 50 is the same as claim 37 but in non-transitory computer-readable medium form.
Claim 29 is the same as claim 7 but in non-transitory computer-readable medium form.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20-29 of U.S. Patent No. 10,764,608 in view of PARK et al. (Hereafter, “Park”) [US 2010/0061454 A1].  Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 2 below.
Table 2: Instant Application No. 17/244,013 vs. U.S. Patent No. 10,764,608
Instant Application No. 17/244,013 Claims (Difference Emphasis Added)
U.S. Patent No. 10,764,608 Claims (Difference Emphasis Added)
at least one of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the at least one first subdivision flag, and entropy decode at least one of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the at least one second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.
1. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags associated with prediction coding, wherein each of the first subdivision flags is associated with one of a first set of regions or one of a first set of sub-regions thereof in a multi-tree structure, and second subdivision flags associated with transform coding, wherein each of the second subdivision flags is associated with one of a second set of regions or one of a second set of sub-regions thereof in the multi-tree structure, entropy decode each of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions or a sub-region in the first set of sub-regions associated with the respective first subdivision flag, and entropy decode each of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions or a sub-region in the second set of sub-regions associated with the respective second subdivision flag; a divider configured to: divide an array of information samples representing a spatially sampled portion of the video into the first set of regions, sub-divide at least some of the first set of regions into the first set of sub-regions using recursive multi-tree partitioning based on the first subdivision flags, divide at least one of the first set of sub-regions into the second set of regions, determine, for each of the second set of regions, whether the respective region of the second set of regions is to be sub-divided based on a respective one of the second subdivision flags, and responsive to a determination that the respective region of the second set of regions is to be sub-divided, sub-divide the respective region of the second set of regions into the second set of sub-regions using recursive multi-tree partitioning based on the respective second subdivision flag; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of sub-regions and transform coding in accordance with the second set of sub-regions.

2. The decoder according to claim 1, wherein the first probability estimation context is the same for all first regions or sub-regions that are associated with the same hierarchy level and is different for first regions or sub-regions associated with a different hierarchy level.
33. The decoder according to claim 31, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
3. The decoder according to claim 1, wherein the second probability estimation context is the same for all second regions or sub-regions that are of the same size and is different for second regions or sub-regions of a different size.
34. The decoder according to claim 31, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
4. The decoder according to claim 1, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
35. The decoder according to claim 31, wherein the divider is configured to sub-divide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be sub-divided, sub-dividing that region into sub-regions of a first hierarchy level within the multi- tree structure according to a partition rule associated with the first hierarchy level, and recursively 


6. The decoder according to claim 5, wherein the divider is configured to, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-divide into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
37. The decoder according to claim 31, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
7. The decoder according to claim 1, wherein the extractor is configured to extract syntax elements associated with the first or second set of sub-regions from the data stream in a depth-first traversal order.
38. The decoder according to claim 31, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.  
8. The decoder according to claim 1, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
39. The decoder according to claim 31, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of 

40. The decoder according to claim 31, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
10. The decoder according to claim 1, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
Claim 41 is the same as claim 31 but in encoder form.
Claim 20 is the same as claim 1 but in encoder form.
Claim 42 is the same as claim 32 but in encoder form.
Claim 21 is the same as claim 2 but in encoder form.
Claim 43 is the same as claim 33 but in encoder form.
Claim 22 is the same as claim 3 but in encoder form.
Claim 44 is the same as claim 34 but in encoder form.
Claim 23 is the same as claim 4 but in encoder form.
Claim 45 is the same as claim 35 but in encoder form.
Claim 24 is the same as claim 5 but in encoder form.
Claim 46 is the same as claim 36 but in encoder form.
Claim 25 is the same as claim 6 but in encoder form.
Claim 47 is the same as claim 31 but in non-transitory computer-readable medium form.
Claim 26 is the same as claim 1 but in non-transitory computer-readable medium form.
Claim 48 is the same as claim 32 but in non-transitory computer-readable medium form.
Claim 27 is the same as claim 2 but in non-transitory computer-readable medium form.
Claim 49 is the same as claim 33 but in non-transitory computer-readable medium form.
Claim 28 is the same as claim 3 but in non-transitory computer-readable medium form.
Claim 50 is the same as claim 37 but in non-transitory computer-readable medium form.
Claim 29 is the same as claim 7 but in non-transitory computer-readable medium form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
The U.S. Patent fails to explicitly disclose entropy decode at least one of the first subdivision flags, and entropy decode at least one of the second subdivision flags, at least one second subdivision flag.
However, the U.S. Patent discloses the entropy decoding of each of the first and second subdivision flag. The claim limitation is narrower than the claim limitation of the instant 
Further, Park discloses entropy decode at least one of the first subdivision flags, and entropy decode at least one of the second subdivision flags, at least one second subdivision flag ([0048] Referring to FIG. 3, an entropy decoding unit 210 is able to obtain type information of a macroblock and partition information of the macroblock from a received bitstream [S100]. An entropy decoding unit 210 is then able to obtain flag information indicating a size of a prediction block for each of the obtained partition [S110].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the use of entropy decoding flag information for the size of the partitioning as taught by Park. The motivation behind this modification would have been to improve the processing of a video signal [See Park].

Claims 31-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 22-28 of U.S. Patent No. 10,893,301 in view of PARK et al. (Hereafter, “Park”) [US 2010/0061454 A1].  Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 3 below.
Table 3: Instant Application No. 17/244,013 vs. U.S. Patent No. 10,893,301
Instant Application No. 17/244,013 Claims (Difference Emphasis Added)
U.S. Patent No. 10,893,301 Claims (Difference Emphasis Added)
at least one of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the at least one first subdivision flag, and entropy decode at least one of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the at least one second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.
1. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags and second subdivision flags, wherein the first subdivision flags are used in prediction coding of a first set of regions obtained by multi-tree subdivision of an array of information samples representing a spatially sampled portion of the video, each of the first subdivision flags being associated with one of the first set of regions, and the second subdivision flags are used in transform coding of a second set of regions obtained by the multi-tree subdivision of at least one of the first set of regions, each of the second subdivision flags being associated with one of the second set of regions, entropy decode each of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level of a first region in the first set of regions associated with the respective first subdivision flag, and entropy decode each of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the respective second subdivision flag; and a reconstructor configured to reconstruct the array of information samples using prediction coding for the first sets of regions and transform coding for the second sets of regions.

4. The decoder according to claim 1, further comprising a divider configured to: divide the array of information samples into the first set of regions, sub-divide at least some of the first set of regions into a first set of sub-regions using recursive multi-tree partitioning based on the first subdivision flags, divide at least one of the first set of sub-regions into the second set of regions, determine, for each of the second set of regions, whether the respective region of the second set of regions is to be sub-divided, and responsive to a determination that the respective region of the second set of regions is to be sub-divided, sub-divide the respective region of the second set of regions into a second set of sub-regions using recursive multi-tree partitioning based on the second subdivision flags.

2. The decoder according to claim 1, wherein the first probability estimation context is the same for all first regions that are associated with the same hierarchy level and is different for first regions associated with a different hierarchy level.
33. The decoder according to claim 31, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
3. The decoder according to claim 1, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
34. The decoder according to claim 31, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
5. The decoder according to claim 4, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
35. The decoder according to claim 31, wherein the divider is configured to sub-divide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be sub-divided, sub-dividing that region into sub-regions of a first hierarchy level within the multi- tree structure according to a partition rule associated with the first hierarchy level, and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level 


7. The decoder according to claim 6, wherein the divider is configured to, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-divide into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
37. The decoder according to claim 31, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
8. The decoder according to claim 1, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
38. The decoder according to claim 31, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.  
9. The decoder according to claim 4, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
39. The decoder according to claim 31, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
10. The decoder according to claim 1, further comprising: a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.

11. The decoder according to claim 1, wherein the multi-tree subdivision includes a quadtree partitioning technique.
Claim 41 is the same as claim 31 but in encoder form.
Claim 22 is the same as claim 1 but in encoder form.
Claim 23 is the same as claim 4 but in encoder form.
Claim 42 is the same as claim 32 but in encoder form.
Claim 24 is the same as claim 2 but in encoder form.
Claim 43 is the same as claim 33 but in encoder form.
Claim 25 is the same as claim 3 but in encoder form.
Claim 44 is the same as claim 34 but in encoder form.
Claim 26 is the same as claim 5 but in encoder form.
Claim 45 is the same as claim 35 but in encoder form.
Claim 27 is the same as claim 6 but in encoder form.
Claim 46 is the same as claim 36 but in encoder form.
Claim 28 is the same as claim 7 but in encoder form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
The U.S. Patent fails to explicitly disclose entropy decode at least one of the first subdivision flags, and entropy decode at least one of the second subdivision flags, at least one second subdivision flag.
However, the U.S. Patent discloses the entropy decoding of each of the first and second subdivision flag. The claim limitation is narrower than the claim limitation of the instant application. It would have been obvious to one of ordinary skill in the art that if the entropy decoding of each subdivision flags was known than the subdivision of the at least one subdivision flag is obvious in view of the U.S. Patent [Official Notice].
at least one of the first subdivision flags, and entropy decode at least one of the second subdivision flags, at least one second subdivision flag ([0048] Referring to FIG. 3, an entropy decoding unit 210 is able to obtain type information of a macroblock and partition information of the macroblock from a received bitstream [S100]. An entropy decoding unit 210 is then able to obtain flag information indicating a size of a prediction block for each of the obtained partition [S110].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the use of entropy decoding flag information for the size of the partitioning as taught by Park. The motivation behind this modification would have been to improve the processing of a video signal [See Park].

Claims 31-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 22-28 of U.S. Patent No. 10,721,495 in view of PARK et al. (Hereafter, “Park”) [US 2010/0061454 A1].  Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 3 below.
Table 4: Instant Application No. 17/244,013 vs. U.S. Patent No. 10,721,495
Instant Application No. 17/244,013 Claims (Difference Emphasis Added)
U.S. Patent No. 10,721,495 Claims (Difference Emphasis Added)
31. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags and second subdivision flags, wherein the first subdivision flags are associated with prediction coding, each of the first at least one of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the at least one first subdivision flag, and entropy decode at least one of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the at least one second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.
or one of a first set of sub-regions thereof in a multi-tree structure associated with an array of information samples representing a spatially sampled portion of the video, and each of the second subdivision flags is associated with one of a second set of regions or one of a second set of sub-regions thereof in the multi-tree structure, wherein the first sets of regions and sub-regions are obtained using recursive multi-tree partitioning based on the first subdivision flags, and the second sets of regions and sub-regions are obtained using recursive multi-tree partitioning based on the second subdivision flags, entropy decode each of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level of a first region in the first set of regions or a sub-region in the first set of sub-regions associated with the respective first subdivision flag, and entropy decode each of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions or a sub-region in the second set of sub-regions associated with the respective second subdivision flag; and a reconstructor configured to reconstruct the array of information samples using prediction coding for the first sets of regions and sub-regions and transform coding for the second sets of regions and sub-regions.

4. The decoder according to claim 1, further comprising a divider configured to: divide the array of information samples into the first set of regions, sub-divide at least some of the first set of regions into the first set of sub-regions using recursive multi-tree partitioning based on the first subdivision flags, divide at least one of the first set of sub-regions into the second set of regions, determine, for each of the second set of regions, whether the respective region of the second set of regions is to be sub-divided, and responsive to a determination that the respective region of the second set of regions is to be sub-divided, sub-divide the respective region of the second set of regions into the second set of sub-regions using recursive multi-tree partitioning based on the second subdivision flags.

2. The decoder according to claim 1, wherein the first probability estimation context is the same for all first regions or sub-regions that are associated with the same hierarchy level and is different for first regions or sub-regions associated with a different hierarchy level.
33. The decoder according to claim 31, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
3. The decoder according to claim 1, wherein the second probability estimation context is the same for all second regions or sub-regions that are of the same size and is different for second regions or sub-regions of a different size.
34. The decoder according to claim 31, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
5. The decoder according to claim 4, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
35. The decoder according to claim 31, wherein the divider is configured to sub-divide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be sub-divided, sub-dividing that region into sub-regions of a first hierarchy level within the multi- tree structure according to a partition rule associated with 


7. The decoder according to claim 6, wherein the divider is configured to, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-divide into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
37. The decoder according to claim 31, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
8. The decoder according to claim 1, wherein the extractor is configured to extract syntax elements associated with the first or second set of sub-regions from the data stream in a depth-first traversal order.
38. The decoder according to claim 31, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.  
9. The decoder according to claim 1, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of sub-regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
39. The decoder according to claim 31, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of 


11. The decoder according to claim 1, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
Claim 41 is the same as claim 31 but in encoder form.
Claim 22 is the same as claim 1 but in encoder form.
Claim 23 is the same as claim 4 but in encoder form.
Claim 42 is the same as claim 32 but in encoder form.
Claim 24 is the same as claim 2 but in encoder form.
Claim 43 is the same as claim 33 but in encoder form.
Claim 25 is the same as claim 3 but in encoder form.
Claim 44 is the same as claim 34 but in encoder form.
Claim 26 is the same as claim 5 but in encoder form.
Claim 45 is the same as claim 35 but in encoder form.
Claim 27 is the same as claim 6 but in encoder form.
Claim 46 is the same as claim 36 but in encoder form.
Claim 28 is the same as claim 7 but in encoder form.


Some of the differences in the claim limitations in the U.S. Patent are narrower than the instant application, and thus, it would have been obvious to make the claim limitations in the instant application broader by removing the specific language in the U.S. Patent.
The U.S. Patent fails to explicitly disclose entropy decode at least one of the first subdivision flags, and entropy decode at least one of the second subdivision flags, at least one second subdivision flag.
However, the U.S. Patent discloses the entropy decoding of each of the first and second subdivision flag. The claim limitation is narrower than the claim limitation of the instant application. It would have been obvious to one of ordinary skill in the art that if the entropy decoding of each subdivision flags was known than the subdivision of the at least one subdivision flag is obvious in view of the U.S. Patent [Official Notice].
at least one of the first subdivision flags, and entropy decode at least one of the second subdivision flags, at least one second subdivision flag ([0048] Referring to FIG. 3, an entropy decoding unit 210 is able to obtain type information of a macroblock and partition information of the macroblock from a received bitstream [S100]. An entropy decoding unit 210 is then able to obtain flag information indicating a size of a prediction block for each of the obtained partition [S110].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the use of entropy decoding flag information for the size of the partitioning as taught by Park. The motivation behind this modification would have been to improve the processing of a video signal [See Park].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482